  Case 2:20-cv-00321-LEW Document 1 Filed 09/09/20 Page 1 of 4                     PageID #: 1




                            UNITED STATES DISTRICT COURT

                                     DISTRICT OF MAINE

 SUSANNAH HUNT                                  )
                                                )
                              Plaintiff,        )
                                                )
 v.                                             )             Civil No.________________
                                                )
 TODDLE INN DAY CARE, INC.,                     )
                                                )
                              Defendant.        )

                                    NOTICE OF REMOVAL

       Defendant Toddle Inn Day Care, Inc. (“Toddle Inn”), by and through undersigned counsel,

notices the removal of the above-captioned action from Cumberland County Superior Court

located in Cumberland County, State of Maine to the United States District Court located in

Portland, Maine as authorized by 28 U.S.C. section 1331 and 1367. In support of this Notice of

Removal Toddle Inn states as follows in accordance with Rule 11 of the Federal Rules of civil

Procedure:

       1.       This action was commenced in Maine Superior Court for Cumberland County on

  or about June 10, 2020, by the filing of a Complaint in that court. The Superior Court docket

  number is PORSC-CV-2020-00241.

       2.       This is a civil action in which Plaintiff Susannah Hunt alleges state-law claims of

  racial harassment in violation of the Maine Human Rights Act (Count I) and disparate treatment

  based on race in violation of the Maine Human Rights Act (Count II).

       3.       Plaintiff also alleges two federal law claims—racial harassment in violation of 42

  U.S.C. section 1981 (Count III) and racial discrimination in violation of 42 U.S.C. section 1981

  (Count IV).



                                                    1
  Case 2:20-cv-00321-LEW Document 1 Filed 09/09/20 Page 2 of 4                      PageID #: 2




       4.      This Court has original jurisdiction over Counts III and IV of the complaint

  pursuant to 28 U.S.C. section 1331 because those claims arise under the laws of the United

  States. Further, this Court has supplemental jurisdiction over the state law claims asserted in

  Counts I and II because those claims “are so related to claims in the action within such original

  jurisdiction that they form part of the same case or controversy under Article III of the United

  States Constitution.” 28 U.S.C. section 1367 (a). The alleged factual predicate for Plaintiff’s

  state and federal law claims is exactly the same.

       5.      There are no complex or novel issues of state law that would prohibit this Court

  from exercising supplemental jurisdiction over the state law claims. Nor do those claims

  substantially predominate over the claims over which this Court has original jurisdiction. There

  are no other compelling reasons for this Court to decline supplemental jurisdiction over the state

  law claims. 28 U.S.C. section 1367 (c).

       6.      This Notice of Removal is filed within 30 days after Toddle Inn’s receipt of a copy

  of the summons and complaint on August 20, 2020. See 28 U.S.C. section 1446(b)(1).

       7.      Attached hereto as Exhibits 1-3 is a certified copy of the state court docket sheet

  and record of this case.

       For these reasons, Defendant Toddle Inn Day Care, Inc. respectfully requests removal of

the above-captioned case from the state court to this Court.




                                                 2
  Case 2:20-cv-00321-LEW Document 1 Filed 09/09/20 Page 3 of 4                  PageID #: 3




Dated at Portland, Maine this 9th day of September 2020.

                                        Respectfully submitted,

                                        Toddle Inn Day Care, Inc.

                                        By its attorneys,

                                        /s/ Laura A. Rideout
                                        Laura A. Rideout
                                        Peter G. Callaghan, to be admitted pro hac vice

                                        PRETI FLAHERTY BELIVEAU & PACHIOS, LLP
                                        One City Center
                                        P.O. Box 9546
                                        Portland, ME 04112-9546
                                        T: (207) 791-3000
                                        F: (207) 791-3111

                                        lrideout@preti.com
                                        pcallaghan@preti.com




                                               3
  Case 2:20-cv-00321-LEW Document 1 Filed 09/09/20 Page 4 of 4                     PageID #: 4




                                      Certificate of Service

       I, Laura A. Rideout, attorney for Toddle Inn Day Care, Inc., hereby certify that on the

above date I electronically filed the foregoing document with the clerk of court via email at

newcases.portland@med.uscourts.gov. I also certify that I served the foregoing by depositing a

true copy of the same, on this date, in the U.S. mail, postage prepaid, to:

Sally A. Morris, Esq.
Six City Center, Suite 300
Portland, ME 04101


Heidi Bauer, Clerk and Manager of Court Operations
Cumberland County Superior Court
205 Newbury Street, Portland, ME 04101



                                           /s/ Laura A. Rideout
                                           Laura A. Rideout


                                           PRETI FLAHERTY BELIVEAU & PACHIOS LLP

                                           One City Center
                                           P.O. Box 9546
                                           Portland, ME 04112-9546
                                           T: (207) 791-3000
                                           F: (207) 791-3111

                                           lrideout@preti.com




                                                 4
